Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-108589, filed on 06/11/2019 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-3 and 5-6 are allowed.
Claim 4 was cancelled by the applicant in the amendments filed on 05/31/2022.

The prior art of record, either individually or in combination, fail to teach or suggest, a tensioner with the specific collective structure recited within independent claim 1. In particular, a tensioner comprising: a plunger having a plunger hole, a housing having a plunger bore for slidably receiving the plunger, a main biasing means/ coil spring for urging the plunger, an oil pressure chamber formed by the plunger and the plunger bore, and a relief mechanism configured to relive the oil inside the oil pressure chamber out of the tensioner when the oil pressure increases excessively; the relief mechanism including: a partition part with an internal relief hole; the partition part dividing the plunger hole into the oil pressure chamber and an adjustment space so that oil in the oil pressure chamber can flow into the adjustment space via the internal relief hole; an external relief hole formed on the plunger to relive the oil inside the adjustment space out of the tensioner; a piston slidably disposed between the oil pressure chamber and the adjustment space so that the piston is at least partially positioned within internal relief hole; a piston restricting member for limiting the movement of the piston towards the adjustment space; a piston biasing means for urging the piston towards the oil pressure chamber, and also for urging the piston restricting member towards the closed/ front side of the plunger; and the piston restricting member having a shaft part that is positioned radially within the main biasing means/ coil spring; wherein, the piston restricting member is deigned to control the amount of oil being discharged from the adjustment space via the external relief hole. 
As set forth in the previous office action (dated 04/25/2022), Hashimoto et al. (U.S. PGPUB 2006/0089221A1) appears to be the closest related prior art to applicant’s claimed invention. Where Hashimoto et al. propose a tensioner (hydraulic tensioner 1) comprising a relief mechanism (relief valve 11) that has a piston restricting member (spring-receiving plug 15) with a shaft part (axial flat portions 15a of the spring-receiving plug 15) that extends continuously from a surface facing an adjustment space (end surface of the spring-receiving plug 15 that is configured to engage the flange portion 13b of the valve body 13). However, unlike in the applicant’s claimed tensioner, the shaft part (axial flat portions 15a of the spring-receiving plug 15) of the piston restricting member (spring-receiving plug 15) in the relief mechanism (relief valve 11) of Hashimoto’s tensioner (hydraulic tensioner 1) is not is not positioned radially inside the piston biasing means/ coil spring (plunger-biasing spring 4) in said tensioner (hydraulic tensioner 1); on the contrary, said shaft part of the piston restricting member radially surrounds the piston biasing means/ coil spring. In addition, providing the relief mechanism in the tensioner of Hashimoto et al. with a piston restricting member with a shaft part that is designed to be inserted into the piston biasing means/ coil spring (instead of a piston restricting member with a shaft part that surrounding said piston biasing means/ coil spring), would not result in any structural, functional, and/ or performance improvements. Therefore, one of ordinary skill in the art would not had any reasonable motivation/ appropriate rational to modify Hashimoto’s tensioner in such a manner. Furthermore, all other relevant prior art identified by the examiner, also does not disclose or render obvious, a relief mechanism in a tensioner having the precise structural and/ or functional configuration explicitly recited within claim 1. Consequently, claim 1 limitation appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Accordingly, the tensioner claimed by the applicant’ within claims 1-3 and 5-6, is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                             /MICHAEL R MANSEN/                                                                     Supervisory Patent Examiner, Art Unit 3654